El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*524Se pide por el demandante la desestimación del recurso de apelación interpuesto por el demandado. El demandante solicitó la expedición de nn anto de mandamus ordenando al demandado qué permitiera la inspección de determinados libros de la “Central Eureka", de cuya corporación era pre-sidente el demandado. El auto se expidió en forma condi-cional y se notificó el 26 de marzo último. El 6 de abril siguiente, día fijado para la comparecencia de las partes, la demandada radicó una moción jurada de allanamiento, pero manifestando que algunos de los libros de la corporación no se encontraban en sú poder y sí en el de Mateo Fajardo, que se hallaba en los Estados Unidos. Manifestó además el demandado que se había ordenado a Fajardo la remisión de los libros y que él regresaría a Mayagüez el 21 del pro-pio mes de abril. La corte entonces, de acuerdo con las partes, dejó en vigor el auto condicional hasta el 22 de abril, en cuya fecha debería comparecer el demandado a mostrar causa por qué había dejado de cumplir, en su caso, el auto. El 22 de abril el demandado manifestó que aun no tenía en su poder los libros, que Mateo Fajardo trató de remi tirios con un amigo y no pudo y los reservaba bajo su cus-todia para traerlos personalmente, y pidió a la corte qué de-negara finalmente la solicitud.' La corte no accedió, libró el auto e impuso el pago de las costas al demandado. Este interpuso entonces el presente recurso de apelación, noti-ficando su escrito el 24 de abril último.
Así las cosas, la parte apelada, el 3 de mayo actual, ra-dicó una moción solicitando la desestimación del recurso poY ser éste frívolo y haberse interpuesto con el solo objeto de demorar y entorpecer el cumplimiento de la ley y la admi-nistración de la justicia.
La vista de dicha moción se celebró el 17 de mayo actual. El demandante invocó en apoyo de su moción la regla 59 de las de este tribunal, y el demandado sostuvo que la ape-lación no podía desestimarse porque no había transcurrido el término de noventa días fijado en la propia regla invo-*525cada y, además, porque la apelación no era frívola por lo menos en el particular relativo a la imposición de las costas.
La regia de que se trata, dice así:
“59. Expirado el término de noventa días desde la fecha en que se presentare el escrito de apelación, y no obstante las prórrogas concedidas por la corte inferior, el tribunal a discreción podrá deses-timar una apelación que no baya sido anteriormente registrada en este Tribunal, mediante moción presentada al efecto, si se probare satisfactoriamente que el apelante no ba proseguido su apelación con la diligencia debida o de buena fe, o que tal apelación es frívola. ’ ’
Dicha regla ha sido interpretada por este tribunal, del siguiente modo:
“El solo transcurso de los noventa días'fijados en la regla 59 para solicitar la desestimación del recurso de apelación, no basta para que así se acuerde, sino que es necesario además, que se de-muestre que la apelación es frívola o que no se ba procedido con la debida diligencia.” Véase el caso de Pérez v. Pérez et al., 22 D. P. R. 178, y los en él citados.
Tiene, pues, razón el apelante. La regla tal como está redactada y ha sido interpretada requiere el transcurso de noventa días y, además, que se pruebe bien que el apelante no ha proseguido su apelación con la debida diligencia, o de buena fé, o que tal apelación es frívola.
Resumiendo la jurisprudencia sobre la materia, dice Corpus Juris:
“Aunque una corte de apelación pueda tener el poder para deses-timar una apelación cuando es manifiesta y palpablemente frívola y sin ningún mérito, ese poder no se ejercerá, como una regla, para desestimar por tal fundamento sino para confirmar la sentencia de la corte inferior, ni dicho fundamento será considerado a menos que sea perfectamente manifiesto del record que tal era el propósito de la apelación.” 4 C. J. 574.
Nuestra decisión interpretando la regla en el sentido que dejarnos expuesto no debe entenderse como negando todo po-der a esta corte para desestimar antes de los noventa días de interpuesta, una apelación que sea de tal manera frívola *526que constituya una clara y manifiesta burla de la administra-ción de la justicia. Pero no se lia demostrado de una manera clara y manifiesta que ese sea el caso que resolvemos.
Por virtud de todo lo expuesto, debe declararse no liaber lugar a desestimar por aliora la apelación aquí establecida.

Sin lugar la moción de desestimación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.